                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF GEORGIA
                            SAVANNAH DIVISION


THE UNITED STATES OF AMERICA,                       )
                                                    )
        Plaintiff,                                  )
                                                    )       4:19CR126
v.
                                                    )
JANNA CARRUTH VOGLER                               )
                                                    )
        Defendant.                                  )


                                           ORDER


       Counsel in the above-captioned case have advised the Court that all pretrial motions have

been complied with and/or that all matters raised in the parties’ motions have been resolved by

agreement. Therefore, a hearing in this case is deemed unnecessary. The Motion for Reciprocal

Discovery (Doc. 25) filed by the government, is DISMISSED:

       SO ORDERED, this 15th day of November 2019.




                                             ______________________________
                                             __________
                                                     _ __________
                                                               _ ____
                                                                   _______
                                                                       _
                                             CHRISTOPHER
                                             CHRI
                                                R STO
                                                    OPH
                                                      PHER L. RAY
                                             UNITED STATE
                                                     STATES  MAGISTRATE JUDGE
                                                          ES MAGISTRAT
                                             SOUTHERN DISTRICT OF GEORGIA
